DETAILED ACTION

This action is in response to the amendment filed on 11/4/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (U.S. Patent Application Publication 2020/0198223) in view of Wadsworth et al. (U.S. Patent Application Publication 2015/0107767).
Sorensen discloses an apparatus capable of for assisting in affixing a screen protector (18) to a display of an electronic device (54)/capable of for use in installing a screen protector (18) on a display of a smartphone (54), the apparatus comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a base (62) including a platform configured to support a blank (74) and the electronic device when the electronic device is placed in the apparatus/a base (62) including a platform adapted to support and align a blank (74) and the smartphone when the smartphone is placed on the apparatus; a lid (58) and a first slider (106) configured to cover at least a portion of the base and the supported blank and electronic device, the lid including an aperture (94)/a top portion (58) and a first slider (106) adapted to cover at least a portion of the base and the supported blank and smartphone, the top portion including an aperture (94); and a gantry (110) including a roller (146) configured to contact a web (22) carrying the screen protector through the aperture in the lid, the gantry being movable with respect to the lid and configured to affix the screen protector to the supported electronic device when the gantry moves from a first position to a second position/a gantry (110) including a roller (146) adapted to contact a web (22) carrying the screen protector through the aperture in the top portion, wherein the gantry is movable with respect to the top portion and adapted to affix the screen protector to the supported smartphone when the gantry moves from a first position to a second position (Figures 1, 5, and 8-12 and Paragraphs 0018, 0026-0032, and 0036).  
As to the limitation in claim 1 of “wherein the lid is releasably secured to the base by a latch” and in claim 15 of “wherein the top portion is releasably secured to the base by a latch”, Sorenson does not expressly teach wherein the lid/top portion is releasably secured to the base by a latch wherein it is known in the same art the lid/top portion is releasably secured to the base by a latch and release buttons to secure the lid proximate to the base in the closed configuration as taught by Wadsworth (Paragraphs 0309, 0312, 0315, and 0317).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the lid/top portion taught by Sorenson is releasably secured to the base by a latch and release buttons to secure the lid/top portion proximate to the base in the closed configuration as taught by Wadsworth.
As to the limitation in claim 1 of “wherein moving the gantry from the first position to the second position releases the latch” and in claim 15 of “wherein the gantry is adapted to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position”, it is noted the claims are directed to an apparatus.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above (wherein the functional limitation “wherein moving the gantry from the first position to the second position releases the latch” does not set forth any particular structural configuration) and is capable of “wherein moving the gantry from the first position to the second position releases the latch” wherein a user moving the gantry from the first portion to the second position releases the latch by using/pressing the release buttons.  Further, the apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above (wherein the functional limitation “wherein the gantry is adapted to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position” does not set forth any particular structural configuration regarding “is adapted” and note the claims are directed to an apparatus “comprising”) and is capable of “wherein the gantry is adapted to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position” wherein the combination of the gantry and release buttons is adapted to release the latch when the gantry is moved by a user back to the first position after being moved from the first position to the second position by using/pressing the release buttons.
Regarding claims 2 and 16, Sorensen teaches the gantry is slidably movable with respect to the lid/the gantry is slidably movable with respect to the top portion (Paragraph 0036).  
Regarding claims 3 and 17, Sorenson teaches the gantry includes a handle (142).  Sorenson does not expressly teach one or more springs wherein it is known in the same art to further include one or more axles and one or more springs to provide downward pressure for the axle of the roller as it rolls over the screen protector as taught by Wadsworth (Paragraphs 0150 and 0151).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the gantry taught by Sorenson as modified by Wadsworth further comprise one or more axles and one or more springs to provide downward pressure for the axle of the roller as it rolls over the screen protector as taught by Wadsworth (i.e. the gantry taught by Sorenson as modified by Wadsworth is configured to apply a downward pressure on the screen protector through the axles and springs to affix the screen protector to the supported electronic device/is adapted to apply a downward pressure on the screen protector through the axles and springs to affix the screen protector to the smartphone).  
Regarding claims 4 and 18, the gantry including the roller taught by Sorensen is configured to contact the web carrying the screen protector through the aperture in the lid/the gantry including the roller is adapted to contact the web carrying the screen protector through the aperture in the top portion.  It is noted the claims are directed to an apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  The screen protector, cartridge board, and electronic device/smartphone are not positively recited elements of the claims.  The apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is configured/adapted to “contact the screen protector through the aperture in the lid and through an aperture in a cartridge board releasably affixed to the screen protector”/“contact the screen protector through the aperture in the top portion and through an aperture in a cartridge board releasably affixed to the screen protector” wherein as the material or article worked upon by the apparatus is a screen protector (e.g. as 18) releasably affixed to a cartridge board (e.g. as 22) comprising an aperture.
Regarding claim 5, the lid taught by Sorenson includes one or more grooves, e.g. a groove between sidewalls of the lid, and stubs (90) configured to receive the material or articled worked upon, e.g. the cartridge board (e.g. as 22) and the affixed screen protector (e.g. as 18) (as shown in Figure 3).  
Regarding claim 6, as noted above the claims are directed to an apparatus (See MPEP 2114).  The apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above (wherein the functional limitation “the base is configured to remove a removable liner from a surface of the screen protector as the cartridge board is received by the lid” does not set forth any particular structural configuration regarding “is configured” and note the claims are directed to an apparatus “comprising”) and the combination of the base and lid taught by Sorenson is configured to pivot to open the apparatus and capable of to remove by a spool (122) or alternatively, by a hand of a user a removable liner from a surface of the screen protector as the cartridge board is received by the lid such as wherein the material or article worked upon by the apparatus comprises a removable liner (e.g. as 26), a screen protector (e.g. as 18), and a cartridge board (e.g. as 22).  
Regarding claim 7, the base taught by Sorenson includes thereon a removable tray (74).  The apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of “for storing the removable liner after it is removed from the surface of the screen protector” wherein after the hand of the user removes the removable liner the liner is placed in the tray.
Regarding claim 8, the base taught by Sorenson includes thereon a positioning mechanism (74) configured to align the supported electronic device on the platform.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorenson and Wadsworth as applied to claims 1-8 and 15-18 above, and further in view of Bulkley et al. (U.S. Patent Application Publication 2020/0204664).
The applied reference to Bulkley has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Sorenson is described above in full detail.  Sorenson teaches the positioning mechanism comprises a blank (74) without expressly teaching the blank includes a first positioning jaw.  It is known in the same art a positioning mechanism (analogous to the blank) is of two part form (40, 60) including a first positioning jaw (40) movable from a first position to a second position, wherein the first positioning jaw includes a first surface (48) configured to contact a first corner of the electronic device at a first angle and a second surface (50) configured to contact a second corner of the electronic device at a second angle that is different than the first angle when the first positioning jaw moves from the first position to the second position, wherein the first positioning jaw is configured to position the electronic device when in the second position as taught by Bulkley (Figures 2 and 5 and Paragraphs 0046 and 0066) and including the two part form allows receiving a variety of different electronic devices having different lengths and/or widths and the positioning jaw(s) align both a central length axis and a central width axis of the electronic device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the blank of the positioning mechanism taught by Sorenson as modified by Wadsworth comprise a two part form including a first positioning jaw as taught by Bulkley not only as a simple substitution of one known blank to yield predictable results but to use the same blank to receive a variety of different electronic devices having different lengths and/or widths and/or to align both a central length axis and a central width axis of the supported electronic device on the platform.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Terminal Disclaimer
The terminal disclaimer filed on 11/2/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,186,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or suggest an apparatus for assisting in affixing a screen protector to a display of an electronic device as claimed and further wherein the first positioning jaw is operably connected to the lid such that closing the lid transfers movement of the lid to the first positioning jaw to move the first positioning jaw from the first position to the second position.

Response to Arguments
Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive.
In view of the amendment filed 11/4/22 (and the terminal disclaimer filed 11/2/22) the previous rejections as set forth in the Office action mailed 10/26/22 are withdrawn.  The claims as amended are fully addressed above.
Applicants argue, “Wadsworth does not teach or suggest release of the apparatus by any other means and does not teach or suggest that the apparatus is released by or based on the position of other components of the apparatus. In contrast, the apparatus of amended claim 1 releases when the gantry is moved from a first position to a second position. Applicant respectfully contends that this release based on the position of the gantry is patentably distinct from Wadsworth’s apparatus which only teaches release through manual pressing of a button, regardless of the state or position of the gantry or any other component of the apparatus.”.
This argument is not persuasive wherein the limitation “wherein moving the gantry from the first position to the second position releases the latch” is a functional limitation (and does not expressly and positively require any structure/structural configuration such as the structure/structural configuration set forth in paragraph [0083] of the instant specification “. . . moving the gantry 210 from the first position to the second position illustrated in Figures 23 and 24 results in a portion of gantry 210, such as end 226, contacting a portion of release mechanism 240 proximate groove 232 to move latch 242 from the engaged position to the disengaged position, thereby allowing lid 120 to return to the first open position as illustrated in Figure 25.” or in paragraph [0084] “In some embodiments, moving the gantry 210 from the second position illustrated in Figures 23 and 24 back to the first position illustrated in Figure 25 results in a portion of gantry 210, such as end 226 contacting end 246 of first beam 248 of release mechanism 240. A second end 250 of first beam 248 is rotatably attached to base 210. Movement of first beam 248 about second end 250 is transmitted via connecting beam 260 to second beam 270. Second beam 270 is rotatably attached to base 210 at end 272. Movement of second beam 270 results in latch 242 disengaging from projection 244 on lid 120, thereby allowing lid 120 to return to the first open position as illustrated in Figure 25.”).  As noted above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of “wherein moving the gantry from the first position to the second position releases the latch” wherein a user moving the gantry from the first position to the second position releases the latch by using/pressing the release buttons.  Similarly (and it being further noted the claims are directed to “the apparatus comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03), the apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of “wherein the gantry is adapted to release the latch when the gantry is moved back to the first position after being moved from the first position to the second position” wherein the combination of the gantry and release buttons is adapted to release the latch when the gantry is moved by a user back to the first position after being moved from the first position to the second position by using/pressing the release buttons.
Applicant further argues, “In other words, Sorenson’s blank 74 is a component for receiving a particular cell phone. Therefore, Sorenson’s blank is not a removable tray for storing the removable liner after it is removed from the surface of the screen protector. This interpretation is confirmed by the Office Action in that the rejection of claim 8 in the following paragraph of the Office Action also relies on Sorenson’s element 74 for a different function and in that passage refers to element 74 as a “positioning mechanism.”. 
 This argument is not persuasive wherein the limitation “for storing the removable liner after it is removed from the surface of the screen protector” is a limitation directed to the manner in which the claimed apparatus is intended to be employed wherein the apparatus taught by Sorenson as modified by Wadsworth comprises all of the structural limitations of the claims as set forth above and is capable of “for storing the removable liner after it is removed from the surface of the screen protector” wherein after the hand of the user removes the removable liner the liner is placed in the tray.  Further and as to claim 8, this argument is not persuasive at least wherein none of the claims require both wherein the base includes a removable tray for storing the removable liner after it is removed from the surface of the screen protector and wherein the base further includes an additional positioning mechanism configured to align the supported electronic device on the platform (it being noted claim 8 does not depend from claim 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746